Title: From George Washington to Charles Crookshanks, 11 June 1783
From: Washington, George
To: Crookshanks, Charles


                  
                     Gentn
                     Newburgh 11th June 1783
                  
                  The Inclosed is a copy of my last—since which I have been favored with your Letter of the 18th of May from Baltimore; I have to thank you for your care of the Wine which was consigned to you by Messrs Searle & Co. of Madeira for my use.  I beg leave to repeat my wish that they may be sent to my House in Virginia agreeably to the direction contained in the Inclosed.
                  Your offer of the freight I consider as a mark of very polite attention, but wish, Gentleman, you would not deprive yourselves of the benefit arising from your vessell—I shall pay it with great pleasure at the same time I render you many thanks for the trouble you have had in this business.  I have the honr to be Yr Most Obt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  Please to draw on Mr Lund Washington for the Duty & it will be immediately paid.
                  
                  
               